November 1, 1926. The opinion of the Court was delivered by
"The appellant, D.A. Worley, was indicted at the regular term of the Court of General Session for Aiken County in May, 1925, the indictment charging him with murder, alleged to have been committed on April 4, 1925. The case was tried before his Honor, H.F. Rice, presiding Judge, and a jury, at the said term of the Court on the 15th day of May, and resulted in a verdict of guilty, with recommendation for mercy, and after refusing a motion of the defendant made on the minutes of the Court for a new trial, the defendant was sentenced to life imprisonment."
The exceptions are four in number. The appellant thus states the questions involved:
"This is an appeal by the defendant from the orders, rulings, and judgment of the Court in the case of State v.D.A. Worley, charged with murder on April 4, 1925.
"The propositions raised by this appeal may be generally stated as follows: *Page 363 
"(1) Overruling several motions made on various grounds for a continuance of the case, and refusing to set aside the verdict and grant a new trial.
"(2) The admission of hearsay testimony and photographs of a prejudicial nature in evidence.
"(3) A total failure of proof of murder.
"(4) Excluding competent evidence adduced, when jury was out of courtroom, and failing to have same read to jury.
"(5) Other relevant questions connected with the foregoing propositions, as set forth in the exceptions, printed in the transcript of the record."
There is no doubt that the defendant killed the deceased and relied on the plea of self-defense. His wife was present during the trial and was a witness in behalf of her husband and testified in his behalf. It does not come in the provisions as laid down in Statev. Williamson, 115 S.C. 315; 105 S.E., 697. The fact that Sheriff Howard had been recently killed was not any evidence that the defendant could not get a fair trial, as the feeling aroused by his killing was not directed against the defendant but the slayer of the Sheriff.
No motion was made to change the venue on the ground that defendant could not obtain a fair trial. The motion for a continuance in any case must rest in the sound discretion of the Judge, and we see no abuse on the part of his Honor in this case.
We see no error as complained of as to admission of testimony and photographs.
The photographs were admitted for what they were worth the same as the deceased's clothes could have been put in evidence. Yet, conceding that it was inadmissible, it was harmless because Dr. Wyman testified to what the photographs were introduced to show.
There was ample proof to sustain the verdict, and we see no error at all as complained of by the exceptions. *Page 364 
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE C.J. RAMAGE concur.
MR. JUSTICE COTHRAN concurs in result.
MR. CHIEF JUSTICE GARY did not participate.